ORDER
The Disciplinary Review Board having reported to the Court that WILLIAM J. MULKEEN of ELIZABETH, who was suspended by Order of this Court filed September 18, 1990, has failed to pay costs incurred in connection with a prior disciplinary matter,
And good cause appearing;
It is ORDERED that WILLIAM J. MULKEEN’s restoration to practice shall be subject, in addition to all other requirements, to the submission of satisfactory evidence of his payment to the Disciplinary Review Board of costs, interest, and a sanction of $250.00.